Tompkins Financial Corporation 11-K Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Audit Committee Tompkins Financial Corporation Investment and Stock Ownership Plan We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 33-0146) pertaining to the Tompkins Financial Corporation Investment and Stock Ownership Plan of our report dated June 27, 2011 with respect to the financial statements and supplemental schedule of the Tompkins Financial Corporation Investment and Stock Ownership Plan included in the Annual Report (Form 11-K) for the year ended December31, 2010. Elmira, New York June 27, 2011
